'D@chW

| nugses Hubbard a need LLP

Hughes

One But'tery Park Plaza

New York, Nev.r Yorl< iO{)O¢l»l 482

Hllbbal°d Orace:+i (212) 837-6000
am +1 (212) 422_4726

& R.e e d hugheshubba_rcl.com

 

March 252019 --

il‘ ft

 

BY HAND

Honorable Lewis A. Kaplan
United States District Judge
Southem District of New York
500 Pearl Street

New York, NY 10007

 

Re: In re Customs and Tax Administration of the Kingdorn of Denrnark
(Sl<atteforvaltningen) Tax Refund Scheme Litigation. lS-md-2865 (LAK)

Dear Judge Kaplan:

We Write on behalf of Plaintiff Skatteforvaltningen (“SKAT”), the Customs and
Tax Adrninistration of the Kingdom of Denmark. At the last case management conference, the
Court requested additional information With respect to one provision in SKAT’s revised
proposed Letter of Request for lnternational Judicial Assistance (“Letter of Request”). That
provision asks the Court to certify that “the evidence sought is directly relevant to the issues in
dispute and is not discovery Within the meaning of Article 23 of the Hague Evidence
Convention, that is, discovery intended to lead to relevant evidence for trial.”

The Danish court that receives the Letter of Request Will not have this Court’s
familiarity with the claims at dispute in these actions or With the standard of relevancy under the
F ederal Rules of Civil Procedure. Therefore, the statement in the draft Letter of Request that the
evidence sought “is not discovery within the meaning of Article 23” Was intended to convey that
this Court is satisfied that the evidence sought is relevant to the issues in dispute in this litigation
and that the requests are sufficiently focused. Like many countries, Denrnark has implemented a
reservation pursuant to Article 23 that limits the scope of documents that may be obtained
pursuant to Letters of Request to documents sought in connection With an active litigation, While
excluding any requests seeking documents prior to the commencement of a litigationl United
States Courts have interpreted the limitations under Article 23 as applying only to “requests that
lack sufficient specificity or that have not been reviewed for relevancy by the requesting court.”’
Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Ct. for Southern Dz`st. of Iowa, 482 U.S.

 

I. Article 23 provides that “a Contracting State may . . . declare that it will not execute Letters of Request issued
for the purpose of obtaining pretrial discovery of documents as known in Common Law countries.”

93232890M8

 

Honorable Lewis A. Kaplan 2
March 25, 2019

522, 563 (Blackmun, J., concurring in part and dissenting in part).2 Accordingly, the central
determination for the Court to make before issuing the Letter of Request is whether the Letter of
Request is narrowly tailored (i.e., not a “fishing expedition”) and that the documents being
sought are relevant to the issues in dispute in these actions.

As set forth below, Plaintiff maintains that this Court can properly make this
statement based on the record currently before it. The Danish court will then examine the Letter
of Request itself and determine whether they are within the scope of permissible evidence-taking
in Denmark m a determination that we believe the Danish court will reach as the Letter of
Request seeks specific, enumerated documents that are in the Whistleblower’s possession

The Letter of Request seeks documents that have a tendency to make the facts at
issue in this case more probable and are therefore relevant to the issues in dispute. Fed. R. Evid.
401. The facts at issue concern the fraudulent scheme that deceived SKAT into paying out
billions of dollars to defendants who never owned the shares, received the dividends nor had
taxes withheld The Whistleblower provided information to SKAT about the scheme, those
individuals and entities, including defendants in these actions, who submitted refund claims
through agents, and supported those claims with false documentation (Bradley London Compl.
1§1[ 4, 5.)3 The Whistleblower possesses additional information about the fraud that is central to
the claims in this case and that has a tendency to make those claims more likely, including, for
example:

0 documents sufficient to identify the Client who provided the Whistleblower
information about the fraudulent scheme, which will tend to make the facts
the Whistleblower disclosed about that scheme more or less probable;

0 documents the Client provided to the Whistleblower that describe the
fraudulent “sale” of shares that served as the foundation for the improper
refund claims, which Will tend to make the facts that the Whistleblower
disclosed about that scheme more or less probable; '

¢ the “additional information on the alleged ‘sellers’ of the shares,”4 which will
provide additional information about the operation of the fraudulent scheme,
substantiate the Whistleblower’s claims and tend to support SKAT’s
allegations in these cases; and

 

2_ ln Aerospan'ale, Justice Blackrnun noted that when initially ratifying the Hague Convention, civil law countries
appeared to misunderstand the scope and function of United States discovery, believing it to refer to procedures
available before suit is even filedl ld. (citing Report of the United States Delegation, 17 Int’l Legal Materials
l4l7, 1421 (1978)). Certain countries that initially adopted the Hague Convention with the Article 23
reservationl including Denmark, later modified the reservation in order to limit its reach. Id_

3. SKATV. The Bradley Londori Pension Plan and Doston Bmdley, No. l:lS-cv-04047-LAK (S.D.N.Y. May 4,
2018).

4. Declaration of Sarah L.. Cave, E.x. 3 at l (ECF No. 41).

93232390_3

 

 

Honorable Lewis A. Kaplan 3
March 25, 2019

0 the Whistleblower’s “handwritten list of companies that have allegedly acted
as tictive owners of the shares,”5 which will tend to make the involvement of
those companies (including defendants) in the fraudulent scheme more or less
likely.

I-Iere, the Letter of Request does not lack specificity and, as detailed above, seeks documents that
are central to the issues in dispute in this case.

The Hague Convention does not require a certification from this Court that the
evidence to be obtained is admissible at trial or will be used at trial. See Hague Convention Art 3
(listing essential elements for a Letter of Request). See also 111 re Baycol Prods. Lz'tz'g. , 348
F.Supp.Zd 105 8, 1061 (D. Minn. 2004) (removing from a proposed Letter of Request the
following language as unnecessary: “any responses and/or evidence returned to this court will be
submitted as evidence at trial,” and issuing revised Letter of Request to ltaly). Thus, we
respectfully submit two copies of a revised Letter of Request that omits that sentence, in
deference to the Danish court’s role in determining whether the evidence sought is permissible as
it interprets Article 23 of the Hague Convention.

The Court raised a second question during the January 24 conference, namely,
whether the information Plaintiff seeks must be obtained through the Hague Convention, or
whether an alternative method exists to obtain the same information Although the Court
correctly noted that the Hague Convention is not the exclusive means for obtaining discovery
from a foreign individual, we understand that foreign requests to take evidence in Denrnark are
rare, and lack clear guidance outside of the recognized framework of the Hague Convention.
Plaintiff therefore respectfully requests that the Court approve the Letter of Request, as modified

Enclosures

 

cc: All counsel of record, by email, with attachment

 

5. Id. at2.

93232890¢8

